Citation Nr: 1432611	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for cervical radiculopathy.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968 and from October 1968 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records reveal that the Veteran was afforded private physical therapy at Cape Carteret Physical Therapy and that they were "attached."  However, review of the claims file does not reveal the records of the Veteran's physical therapy treatment at Cape Carteret Physical Therapy.

Although some treatment records from Onslow Memorial Hospital have been associated with the claims file, a VA treatment note, dated in August 2004, indicates additional treatment at Onslow Memorial Hospital.  In addition, the treatment record reveals additional treatment by a Dr. B.  Records regarding this additional treatment do not appear to have been obtained and associated with the claims file.  

VA treatment notes dated in May 2007 and November 2009 indicate that documents from outside providers were scanned into VISTA IMAGING.  However, these records have not been associated with the claims file.

A VA treatment note in September 2009 indicates that the Veteran received outside physical therapy; however, the records regarding this treatment have not been associated with the claims file.  

Results of magnetic resonance imaging (MRI) scans were indicated to be available in CPRS in VA treatment records dated in November 2006, November 2008, and January 2009.  However, the reports of these MRI scans have not been associated with the claims file. 

The Veteran receives consistent treatment from VA; however, VA treatment records dated since August 2013 have not been obtained and associated with the claims file.

On remand, after obtaining any necessary authorization, attempts must be made to obtain complete treatment records regarding the Veteran from Cape Carteret Physical Therapy, Onslow Memorial Hospital, Dr. B., and all physical therapy notes identified in September 2009.  Attempts must be made to obtain records identified in May 2007 and November 2009 VA treatment notes as scanned and available through VISTA IMAGING.  Attempts must be made to obtain and associate with the claims file the reports of MRI scans from November 2006, November 2008, and January 2009.  In addition, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since August 2013.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Records associated with the claims file also indicate that the Veteran was denied a claim for Social Security Administration (SSA) benefits.  However, review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

In September 2013 the Veteran was afforded a VA medical examination regarding his service connected lumbar spine disability.  The examiner found that the Veteran was unable to work due to his thoracolumbar spine disability.  The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b) (2013).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records regarding the Veteran dated since August 2013.

2.  Attempt to obtain and associate with the claims file records identified in May 2007 and November 2009 VA treatment notes as scanned and available through VISTA IMAGING and the reports of MRI scans from November 2006, November 2008, and January 2009 indicated to be available in CPRS.

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Cape Carteret Physical Therapy, Onslow Memorial Hospital, Dr. B., and all physical therapy notes identified in September 2009.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  Thereafter, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

6.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

